Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over Teitelbaum (USPN 20190294527A1) in view of Wirardarma et al. (USPN 8578336B1) in further view of Avisror et al. (USPN 20190294528A1).
As per claims 2,7, Teitelbaum discloses a method of testing with a test parameter data structure, applied to an application under test (AUT) that operates in both an application programming interface (API) mode and a user interface (UI) mode (paragraph 0020 – testing UI (user interface) and API functionality of the web application), including: 
wherein the test is configured to selectably perform tests in both the API mode and in the UI mode (paragraph 0020 – testing UI (user interface) and API functionality of the web application).
Teitelbaum fails to explicitly state having a test parameter data structure including named elements that is used by a test script; causing display, in the UI mode, of modifiable test parameters values from the test script with formatting of fields in the display; receiving updated test parameters values responsive to the formatted fields in the display; applying a data mapping that maps between the fields in the display receiving the updated test parameters and the named elements in the test parameter data structure, to update the test parameter data structure based on the names..
Teitelbaum does disclose performing one or more UI tests in paragraph 0048.
Wirardarma et al. discloses having a test parameter data structure including named elements that is used by a test script (column 7, line 55 – column 8, line 14 – values/variables obtained from a database based on a test scenario); causing display, in the UI mode, of modifiable test parameters values from the test script with formatting of fields in the display (column 7, line 30 – column 8, line 14 – displaying a web application using XML having a user interface that has areas (fields) which have information entered therein or other actions performed for interacting with the web application, such as logging into an account and column 4, lines 48-55 – test specification is able to be modified/revised as further indicated in Figure 4); receiving updated test parameters values responsive to the formatted fields in the display (column 4, lines 48-55 – test specification is able to be modified/revised as further indicated in Figure 4); applying a data mapping that maps between the fields in the display receiving the updated test parameters and the named elements in the test parameter data structure, to update the test parameter data structure based on the names (column 7, line 55 – column 8, line 14 – having values/variables that mapped to areas (fields) on the web application which are stored in a database and column 4, lines 48-55 – test specification is able to be modified/revised as further indicated in Figure 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the UI testing having modifiable test parameters and data mapping between the fields in the display receiving the updated test parameters and the named elements in the test parameter data structure of Wirardarma et al into the one or more UI tests of Teitelbaum. A person of ordinary skill in the art would have been motivated to make the modification because the test scenario outlined is a way in which a web application is tested, as disclosed in column 7, line 30 – column 8, line 14 and column 1, lines 30-40.

Teitelbaum fails to explicitly state conducting a test by the test script in the API mode using the updated test parameters from the test parameter data structure.
Teitelbaum does disclose performing one or more API tests in paragraph 0049.
Avisror et al. discloses conducting a test in the API mode using the updated test parameters from the test parameter data structure (paragraph 0041 – testing API with test cases/test suites and paragraph 0023 – dynamically adding and/or removing test assets to/from a test environment (and/or test cases to/from test cycle) and paragraph 0046 – storage of this information in specific databases). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include performing API tests by modifying test assets including test data and test cases of Avisror et al. into the API tests performed in Teitelbaum. A person of ordinary skill in the art would have been motivated to make the modification because adjustments to test assets such as test data and test cases are made based on modifications or correcting defects to the software as discloses in paragraph 0023.

As per claims 3,8,13, Teitelbaum fails to explicitly state wherein the fields in the display include labels and the data mapping maps the labels to fully qualified names of the elements.
Teitelbaum does disclose performing one or more UI tests in paragraph 0048.
Wirardarma et al. discloses the fields in the display include labels and the data mapping maps the labels to fully qualified names of the elements (column 7, line 55 – column 8, line 14 – the user interface has boxes (fields) to enter an identifier and password that are labeled <<onlineid>> and <<password>> and data is stored in a database as values corresponding to OnlineID and Password, as disclosed in Figure 14).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the boxes/field of the user interface with the mapping of corresponding labels/values of Wirardarma into the UI tests of Teitelbaum. A person of ordinary skill in the art would have been motivated to make the modification because the boxes/field of the user interface with the mapping of corresponding labels/values are specific to a test scenario of a test specification as disclosed in column 7, lines 30-54.

As per claims 4,14, Teitelbaum fails to explicitly state reusable display mark-up in modules that can be included in instances of UI elements.
Teitelbaum does disclose performing one or more UI tests in paragraph 0048.
Wirardarma et al. discloses reusable display mark-up in modules that can be included in instances of UI elements (column 7, line 30 – column 8, line 14 – the user interface has boxes (fields) to enter an identifier and password in addition to other actions that can be performed are part of a test scenario in a test specification which is able to be reused when needed, as further indicated in column 5, lines 1-17).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the boxes/field of the user interface to enter information as part of a test scenario which can be reused of Wirardarma into the UI tests of Teitelbaum. A person of ordinary skill in the art would have been motivated to make the modification because specific test scenarios are part of a test specification and are able to be reused as indicated in column 5, lines 1-33.

As per claims 5,10,15. Teitelbaum fails to explicitly state the reusable display mark-up is reusable for future tests.
Teitelbaum does disclose performing one or more UI tests in paragraph 0048.
Wirardarma et al. discloses the reusable display mark-up is reusable for future tests (column 7, line 30 – column 8, line 14 – the user interface has boxes (fields) to enter an identifier and password in addition to other actions that can be performed are part of a test scenario in a test specification which is able to be reused when needed, as further indicated in column 5, lines 1-17).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the boxes/field of the user interface to enter information as part of a test scenario which can be reused in future tests of Wirardarma into the UI tests of Teitelbaum. A person of ordinary skill in the art would have been motivated to make the modification because specific test scenarios are part of a test specification and are able to be reused for testing as indicated in column 5, lines 1-33.

As per claims 6,11,16, Teitelbaum discloses wherein the test script is a single test script (paragraph 0046 – using a single test script to perform both types of testing).

As per claim 9, Teitelbaum fails to explicitly state reusable display mark-up in modules that can be included in UI instances.
Teitelbaum does disclose performing one or more UI tests in paragraph 0048.
Wirardarma et al. discloses reusable display mark-up in modules that can be included in UI instances (column 7, line 30 – column 8, line 14 – the user interface has boxes (fields) to enter an identifier and password in addition to other actions that can be performed are part of a test scenario in a test specification which is able to be reused when needed, as further indicated in column 5, lines 1-17).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the boxes/field of the user interface to enter information as part of a test scenario which can be reused of Wirardarma into the UI tests of Teitelbaum. A person of ordinary skill in the art would have been motivated to make the modification because specific test scenarios are part of a test specification and are able to be reused as indicated in column 5, lines 1-33.

As per claim 12, Teitelbaum discloses a system for making a user interface available during a test, including one or more processors (paragraph 0088 – processor 404) coupled to memory (paragraph 0088 – main memory with instructions), the memory loaded with the computer program instructions of claim 7. Claim 7 comprises: wherein the test is configured to selectably perform tests in both the API mode and in the UI mode (paragraph 0020 – testing UI (user interface) and API functionality of the web application).
Teitelbaum fails to explicitly state having a test parameter data structure including named elements that is used by a test script; causing display, in the UI mode, of modifiable test parameters values from the test script with formatting of fields in the display; receiving updated test parameters values responsive to the formatted fields in the display; applying a data mapping that maps between the fields in the display receiving the updated test parameters and the named elements in the test parameter data structure, to update the test parameter data structure based on the names..
Teitelbaum does disclose performing one or more UI tests in paragraph 0048.
Wirardarma et al. discloses having a test parameter data structure including named elements that is used by a test script (column 7, line 55 – column 8, line 14 – values/variables obtained from a database based on a test scenario); causing display, in the UI mode, of modifiable test parameters values from the test script with formatting of fields in the display (column 7, line 30 – column 8, line 14 – displaying a web application using XML having a user interface that has areas (fields) which have information entered therein or other actions performed for interacting with the web application, such as logging into an account and column 4, lines 48-55 – test specification is able to be modified/revised as further indicated in Figure 4); receiving updated test parameters values responsive to the formatted fields in the display (column 4, lines 48-55 – test specification is able to be modified/revised as further indicated in Figure 4); applying a data mapping that maps between the fields in the display receiving the updated test parameters and the named elements in the test parameter data structure, to update the test parameter data structure based on the names (column 7, line 55 – column 8, line 14 – having values/variables that mapped to areas (fields) on the web application which are stored in a database and column 4, lines 48-55 – test specification is able to be modified/revised as further indicated in Figure 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the UI testing having modifiable test parameters and data mapping between the fields in the display receiving the updated test parameters and the named elements in the test parameter data structure of Wirardarma et al into the one or more UI tests of Teitelbaum. A person of ordinary skill in the art would have been motivated to make the modification because the test scenario outlined is a way in which a web application is tested, as disclosed in column 7, line 30 – column 8, line 14 and column 1, lines 30-40.

Teitelbaum fails to explicitly state conducting a test by the test script in the API mode using the updated test parameters from the test parameter data structure.
Teitelbaum does disclose performing one or more API tests in paragraph 0049.
Avisror et al. discloses conducting a test in the API mode using the updated test parameters from the test parameter data structure (paragraph 0041 – testing API with test cases/test suites and paragraph 0023 – dynamically adding and/or removing test assets to/from a test environment (and/or test cases to/from test cycle) and paragraph 0046 – storage of this information in specific databases). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include performing API tests by modifying test assets including test data and test cases of Avisror et al. into the API tests performed in Teitelbaum. A person of ordinary skill in the art would have been motivated to make the modification because adjustments to test assets such as test data and test cases are made based on modifications or correcting defects to the software as discloses in paragraph 0023.

Claim Objections
Claim 15 is objected to because of the following informalities: ‘The system of claim 12’ should be: ‘The system of claim 14’.  Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113